DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 2 recites "at least one of inertial reference unit and an attitude and heading reference system". It is unclear from the language of the claim if “an attitude and heading reference system” is a single limitation or is two different limitations comprising “an attitude” and “a heading reference system”. Clarification from the Applicant would be appreciated. For the purposes of examination the limitation “an attitude and heading reference system” will be read as a single limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-11, 13-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s):
With respect to Claim 1. A vehicle disturbance and isolation detection system, the system comprising: 
at least one measurement sensor configured to generate measurement signals; 
at least one filter to sort disturbance causes in the measured signals by frequencies; 
at least one controller to compare the sorted signal to at least one threshold to determine if an event has occurred; 
a memory to store at least operating instructions for the at least one controller, the controller in communication with the memory; and 
a communication system in communication with the at least one controller, the communication system configured to transmit determined events to a remote location.

9. A method of operating a vehicle disturbance measurement and isolation system, the method comprising: 
generating measurement signals with one or more measurement sensors; 
bandpass filtering the measurement signals to sort out sources of disturbances by frequencies; 
comparing sorted signals with at least one threshold to determine if at least one event has occurred relating to an associated source of the disturbance; and 
communicating the at least one event to a remote location.

15. A method operating a vehicle disturbance measurement and isolation system, the method comprising: 
generating vehicle acceleration signals with at least one acceleration sensor; 
filtering the acceleration signals with at least one bandpass filter to sort out signal sources based on turbulence frequencies; 
comparing the sorted out signals associated with the turbulence frequencies with at least one threshold; 
determining a turbulence event has occurred when the sorted out signals associated with the turbulence frequencies reaches the at least one threshold; and 
upon determining a turbulence event has occurred doing at least one of communicating the turbulence event to a remote location and storing the turbulence event in a memory.

	The claims limitations that are directed to an abstract idea have been highlighted in bold above. 

“Filtering the measurement signals” is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas. The limitation is similar to “organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014)”.
“Comparing the sorted out signals” and “determining a turbulence event” are acts of evaluating information that can be practically performed in the human mind and are directed to an abstract idea that would fall within the “Mental Process” grouping of abstract ideas. The limitation is similar to “a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011)”.

This judicial exception is not integrated into a practical application because the non-abstract additional elements of the claims do not impose any meaningful limits on practicing the abstract idea recited in the preceding claims. In particular, claims 1, 9, and 15 recite the additional elements of:
“measurement sensors” are examples of mere data gathering. These elements are recited at such a high-level of generality that they amount to no more than adding insignificant extra-solution activity to the judicial exception
“transmit determined events” and “storing the turbulence event” are example of insignificant application as the limitations amount to necessary outputting and all uses of the recited judicial exception would require such data outputting. 
“a memory to store”, “a communication system”, and “at least one controller” are examples of generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

The additional elements do not integrate the abstract ideas into a practical application because the claims do not specify what practical application the claims are directed to. The claims do not recite how the “determined event” is to be used beyond necessarily outputting that an event has occurred, which would enlighten what the practical application is. In view of such broad claim limitation Examiner is unable to find what the practical application the claims is directed to. If one of ordinary skill in the art wanted to implement the invention, he/she would need to know how the “determined event” is to be used to achieve a practical invention. 
As such Examiner does NOT view that the claims:
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP
2106.05(b);

see MPEP 2106.05(c); or
-Apply or use the judicial exception in some other meaningful way beyond generally
linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exemption using a generic computer component, or are well-understood, routine, and conventional (WURC) computer functions as recognized by the court. In particular, referring to the MPEP 2106.05, the additional elements are analogous to:
Examples of “mere data gathering” such as, “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).”
Examples of “insignificant application” such as, “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” and “Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.”


Dependent claims 2-6, 8, 10-11, 13-14, and 16-17, and 19-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claim 2 recites a limitation regarding data gathering steps necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and are viewed to be well known, routine and conventional as evidenced by the cited court case shown above.
Claim 4 recites a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

Claims 11-12, and 20 recite examples of insignificant applications necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and are viewed to be well known, routine and conventional as evidenced by the cited court case shown above.
As such, claims 1-6, 8-11, 13-17, and 19-20 are directed to a process or machine that is recited at such a high-level of generality that they amount to mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Dependent claims 7, 12, and 18 do recite a limitation that applies the judicial exception in some other meaningful way such that the judicial exception is integrated into a practical application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rencher et al. (U.S. Publication No. 2016/0133137).

Regarding claim 1. Rencher teaches:
A vehicle disturbance and isolation detection system (See para[0006]. A method for monitoring turbulence.), the system comprising: 
at least one measurement sensor configured to generate measurement signals (See Fig. 3 and para[0060]. Sensor(s) 312 and/or 314 may be an accelerometer.); 
at least one filter to sort disturbance causes in the measured signals by frequencies (See Fig. 4, para[0078]-para[0079], and para[0106]. Categorizing motion event based on amplitude and frequency of motion.); 
(See Fig. 1, Fig. 4, and para[0078]-para[0079]. Processor Unit 104. Criteria may be established (e.g., a certain threshold amplitude of acceleration) that indicate a turbulence event, and the motion data may be compared to those criteria.); 
a memory to store at least operating instructions for the at least one controller, the controller in communication with the memory (See Fig. 1: Memory 106); and 
a communication system in communication with the at least one controller (See Fig. 1: Communications Unit 110.), the communication system configured to transmit determined events to a remote location (See Fig. 3, Fig. 4, para[0065], and para[0085]. Ground-based antennas 332. A graphical representation may be communicated by the turbulence data processor over the Internet.).

Regarding claim 2. Rencher teaches:
The system of claim 1, 
wherein the at least one measurement sensor measures accelerations of a vehicle including the vehicle disturbance isolation and detection system (See Fig. 3 and para[0060]. Sensor(s) 312 and/or 314 may be an accelerometer.).

Regarding claim 3. Rencher teaches:
The system of claim 1, 
wherein the at least one filter is configured to sort the measurement signals by frequency into at least one of … turbulence … (See Fig. 4, para[0078]-para[0079], and para[0106]. Identifying motion events such as turbulence events may include classifying or categorizing each event encountered. Categorizing motion event based on amplitude and frequency of motion.).

Regarding claim 7. Rencher teaches:
The system of claim 1, 
further comprising: 
an input/output in communication with the controller (See Fig. 1, input/output unit 112), the controller configured to generate a warning to the input/output based on a determined event (See para[0083]. Determination of alarms and warnings.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rencher et al. (U.S. Publication No. 2016/0133137) as applied to claim 1 above, and further in view of McDonald (U.S. Publication No. 2012/0259549).

Regarding claim 4. Rencher is silent as to the language of:

wherein the at least one controller is at least part of at least one of inertial reference unit and an attitude and heading reference system.
Nevertheless McDonald teaches:
wherein the at least one controller is at least part of at least one of inertial reference unit and an attitude and heading reference system (See para[0002] and Fig. 6. Measuring turbulence with an inertial reference unit.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Rencher wherein the at least one controller is at least part of at least one of inertial reference unit and an attitude and heading reference system such as that of McDonald. Rencher and McDonald are analogous to the instant application, because all references are directed to the same problem of characterizing and communicating turbulence. McDonald teaches, “Improved accuracy for characterizing turbulence would allow commercial aircraft an improved probability of avoiding severe turbulence as well as minimizing unnecessary and/or inefficient avoidance maneuvers” (See para[0001]). One of ordinary skill would have been motivated to modify Rencher, because combining an inertial reference unit would have yielded the predictable result of measuring turbulence and improved the accuracy for characterizing turbulence, as recognized by McDonald.


Claim 5, 8-12, 14-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rencher et al. (U.S. Publication No. 2016/0133137) in view of Osder (U.S. Patent No. US 3,857,535).

Regarding claim 5. Rencher is silent as to the language of:
The system of claim 1, 
wherein the at least one filter is at least one bandpass filter.
Nevertheless Osder teaches:
wherein the at least one filter is at least one bandpass filter (See Col. 7, lines 30-45. The normal acceleration signal on the lead 42 is applied to a bandpass filter 43 which removes low frequency maneuvering acceleration signals and high frequency body bending and vibration signals.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Rencher wherein the at least one filter is at least one bandpass filter such as that of Osder. Rencher and Osder are analogous to the instant application, because all references are directed to the same field of endeavor of detecting and compensating for turbulence in an aircraft. One of ordinary skill would have been motivated to modify Rencher, because substituting a filter for a bandpass filter would have yielded the predictable result of removing low frequency maneuvering acceleration signals and high frequency body bending and vibration signals, as recognized by Osder.

Regarding claim 8. Rencher is silent as to the language of:

further comprising: 
a vehicle control configured to control at least in part operations of the vehicle based at least in part on a determined event.
Nevertheless Osder teaches:
a vehicle control configured to control at least in part operations of the vehicle based at least in part on a determined event (See Abstract, Col. 6, lines 24-33, and Col. 6, lines 60-67. the threshold of the elastic mode monitor 30 is adjusted in accordance with the turbulence conditions experienced by the craft so as to reduce nuisance disengagements of the elastic mode stabilizing loop.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Rencher with a vehicle control configured to control at least in part operations of the vehicle based at least in part on a determined event such as that of Osder. Rencher and Osder are analogous to the instant application, because all references are directed to the same field of endeavor of detecting and compensating for turbulence in an aircraft. Osder teaches, “aeroelastic craft often include elastic mode stabilizing channels for providing signals to the control surface actuators to damp the bending motions of the craft” (See Col. 1, lines 24-30). One of ordinary skill would have been motivated to modify Rencher, because compensating for turbulence in an aircraft helps to damp the bending motions of the aircraft, as recognized by Osder.

Regarding claim 9. Rencher teaches:
(See para[0006]. A method for monitoring turbulence.), the method comprising: 
generating measurement signals with one or more measurement sensors (See Fig. 3 and para[0060]. Sensor(s) 312 and/or 314 may be an accelerometer.); 
filtering the measurement signals to sort out sources of disturbances by frequencies (See Fig. 4, para[0078]-para[0079], and para[0106]. Categorizing motion event based on amplitude and frequency of motion.); 
comparing sorted signals with at least one threshold to determine if at least one event has occurred relating to an associated source of the disturbance (See Fig. 4, and para[0078]-para[0079]. Criteria may be established (e.g., a certain threshold amplitude of acceleration) that indicate a turbulence event, and the motion data may be compared to those criteria.); and 
communicating the at least one event to a remote location (See Fig. 3, Fig. 4, para[0065], and para[0085]. Ground-based antennas 332. A graphical representation may be communicated by the turbulence data processor over the Internet.).
Rencher is silent as to the language of:
bandpass filtering the measurement signals
Nevertheless Osder teaches:
bandpass filtering the measurement signals (See Col. 7, lines 30-45. The normal acceleration signal on the lead 42 is applied to a bandpass filter 43 which removes low frequency maneuvering acceleration signals and high frequency body bending and vibration signals.).


Regarding claim 10. Rencher teaches:
The method of claim 9, 
wherein the sources of disturbances include at least one of …, turbulence … (See Fig. 4, para[0078]-para[0079], and para[0106]. Identifying motion events such as turbulence events may include classifying or categorizing each event encountered. Categorizing motion event based on amplitude and frequency of motion.).
Rencher is silent as to the language of:
wherein the sources of disturbances include at least one of vehicle maneuvers, and chop/vibrations
Nevertheless Osder teaches:
wherein the sources of disturbances include at least one of vehicle maneuvers and chop/vibrations (See Col. 7, lines 30-45. The normal acceleration signal on the lead 42 is applied to a bandpass filter 43 which removes low frequency maneuvering acceleration signals and high frequency body bending and vibration signals.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Rencher wherein the sources of disturbances include at least one of vehicle maneuvers and chop/vibrations such as that of Osder. Rencher and Osder are analogous to the instant application, because all references are directed to the same field of endeavor of detecting and compensating for turbulence in an aircraft. Osder teaches, “the rigid body control law circuits 10 contain only frequencies pertinent to the rigid body control and stabilization of the craft” (See Col. 3, lines 19-44). One of ordinary skill would have been motivated to modify Rencher, because sorting the disturbances would have enabled a person of ordinary skill in the art to control an aircraft using only pertinent frequencies, as recognized by Osder. 

Regarding claim 11. Rencher teaches:
The method of claim 9, 
further comprising: storing determined events in at least one memory (See Fig. 1: Memory 106).

Regarding claim 12. Rencher teaches:
The method of claim 9, 
further comprising: generating a warning upon determination of an event (See para[0083]. Determination of alarms and warnings.).

Regarding claim 14. Rencher teaches:
The method of claim 9, 
further comprising: 
setting the at least one threshold at a select quantity that indicates an event has occurred (See Fig. 4, and para[0078]-para[0079]. Criteria may be established (e.g., a certain threshold amplitude of acceleration) that indicate a turbulence event, and the motion data may be compared to those criteria.) .

Regarding claim 15. Rencher teaches:
A method operating a vehicle disturbance measurement and isolation system (See para[0006]. A method for monitoring turbulence.), the method comprising: 
generating vehicle acceleration signals with at least one acceleration sensor (See Fig. 3 and para[0060]. Sensor(s) 312 and/or 314 may be an accelerometer.); 
filtering the acceleration signals with at least one filter to sort out signal sources based on turbulence frequencies (See Fig. 4, para[0078]-para[0079], and para[0106]. Categorizing motion event based on amplitude and frequency of motion.);  
comparing the sorted out signals associated with the turbulence frequencies with at least one threshold (See Fig. 4, and para[0078]-para[0079]. Criteria may be established (e.g., a certain threshold amplitude of acceleration) that indicate a turbulence event, and the motion data may be compared to those criteria.); 
determining a turbulence event has occurred when the sorted out signals associated with the turbulence frequencies reaches the at least one threshold (See Fig. 4, and para[0078]-para[0079]. Criteria may be established (e.g., a certain threshold amplitude of acceleration) that indicate a turbulence event, and the motion data may be compared to those criteria.); and 
upon determining a turbulence event has occurred doing at least one of communicating the turbulence event to a remote location (See Fig. 3, Fig. 4, para[0065], and para[0085]. Ground-based antennas 332. A graphical representation may be communicated by the turbulence data processor over the Internet.) and storing the turbulence event in a memory (See Fig. 1: Memory 106).
Rencher is silent as to the language of:
filtering the acceleration signals with at least one bandpass filter.
Nevertheless Osder teaches:
filtering the acceleration signals with at least one bandpass filter (See Col. 7, lines 30-45. The normal acceleration signal on the lead 42 is applied to a bandpass filter 43 which removes low frequency maneuvering acceleration signals and high frequency body bending and vibration signals.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Rencher by filtering the acceleration signals with at least one bandpass filter such as that of Osder. Rencher and Osder are analogous to the instant application, because all references are directed to the same field of endeavor of detecting and compensating for turbulence in an aircraft. Osder teaches, “the rigid body control law circuits 10 contain only frequencies pertinent to the rigid body control and stabilization of the craft” (See Col. 3, lines 19-44). One of ordinary skill would have been motivated to modify Rencher, because sorting 

Regarding claim 18. Rencher teaches:
The method of claim 15, 
further comprising: providing a warning to an operator of the vehicle upon determining a turbulence event (See para[0083]. Determination of alarms and warnings.).

Regarding claim 19. Rencher is silent as to the language of:
The method of claim 15, 
further comprising: 
selecting the at least one bandpass filter to sort out vehicle maneuvers frequencies, turbulence frequencies and chop/vibration frequencies associated with the vehicle.
Nevertheless Osder teaches:
selecting the at least one bandpass filter to sort out vehicle maneuvers frequencies, turbulence frequencies and chop/vibration frequencies associated with the vehicle (See Col. 7, lines 30-45. The normal acceleration signal on the lead 42 is applied to a bandpass filter 43 which removes low frequency maneuvering acceleration signals and high frequency body bending and vibration signals.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Rencher wherein the sources of disturbances include at least one of vehicle maneuvers and chop/vibrations such as that of Osder. Rencher and Osder are analogous to the instant (See Col. 3, lines 19-44). One of ordinary skill would have been motivated to modify Rencher, because sorting the disturbances would have enabled a person of ordinary skill in the art to control an aircraft using only pertinent frequencies, as recognized by Osder.

Regarding claim 20. Rencher teaches:
The method of claim 15, 
wherein communicating the turbulence event to a remote location further comprises one of communication the turbulence event to the remote location as soon as determined and communication the turbulence event after a select period of time (See para[0015]. Data may be received real-time, near real-time, periodically, and/or on a delayed basis.).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rencher et al. (U.S. Publication No. 2016/0133137) as applied to claim 1 above, and further in view of Buck et al. (U.S. Publication No. 2016/0077125).

Regarding claim 6. Rencher is silent as to the language of:
The system of claim 1, 
wherein the at least one filter is a Butterworth bandpass filter.
Nevertheless Buck teaches:
(See para[0035]. Butterworth filter.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Rencher wherein the at least one filter is a Butterworth bandpass filter such as that of Buck. Rencher and Buck are both analogous to the instant application, because all references are directed to the same field of endeavor of detecting and compensating for turbulence. Buck teaches, “the summer 326 takes the raw inertial data and subtracts off the low frequency content of the raw inertial data that the low pass filter 324 provides to the summer 326” (See para[0035]). One of ordinary skill would have been motivated to modify Rencher, because the substitution of a filter for a Butterworth bandpass filter would have yielded the predictable result of subtracting unwanted frequencies, as recognized by Buck.

Claims 13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rencher et al. (U.S. Publication No. 2016/0133137) in view of Osder (U.S. Patent No. US 3,857,535) as applied to claims 9 and 15 above, and further in view of McDonald (U.S. Publication No. 2012/0259549).

Regarding claim 13. Rencher and Osder are silent as to the language of:
The method of claim 9, 
wherein the timing of communicating the at least one event to a remote location is based at least in part on the severity of the at least one event as determined by the at least one threshold.

wherein the timing of communicating the at least one event to a remote location is based at least in part on the severity of the at least one event as determined by the at least one threshold (See para[0040]. Turbulence measuring aircraft 501-1 and turbulence measuring aircraft 501-2 conflict and were both received within a predefined period of time, ground station 504-1 transmits the higher turbulence intensity setting of severe turbulence.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Rencher and Osder wherein the timing of communicating the at least one event to a remote location is based at least in part on the severity of the at least one event as determined by the at least one threshold such as that of McDonald. Rencher, Osder, and McDonald are analogous to the instant application, because all reference are directed to the same field of endeavor of detecting and compensating for turbulence in an aircraft. McDonald teaches, “Commercial aircraft flights try to avoid areas of severe turbulence as turbulence has a negative impact on passenger comfort, passenger safety, and equipment/airframe integrity” (See para[0001]). One of ordinary skill would have been motivated to modify Rencher and Osder, because prioritizing the transmission of higher severity turbulence would help aircraft to avoid areas of severe trubulence, as recognized by McDonald.

Regarding claim 16. Rencher and Osder are silent as to the language of:
The method of claim 15, 
wherein the at least one threshold is a plurality of thresholds, the method further comprising: 

Nevertheless McDonald teaches:
wherein the at least one threshold is a plurality of thresholds (See para[0027]. For each possible turbulence intensity setting, memory 114 stores an acceleration threshold value and a jerk threshold value.), the method further comprising: 
setting each of the plurality of thresholds based on different levels of severity of the turbulence (See para[0027]. turbulence level thresholds that correspond to the turbulence intensity settings of none, light, moderate, severe, and extreme.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Rencher and Osder wherein the at least one threshold is a plurality of thresholds and setting each of the plurality of thresholds based on different levels of severity of the turbulence such as that of McDonald. Rencher, Osder, and McDonald are analogous to the instant application, because all reference are directed to the same field of endeavor of detecting and compensating for turbulence in an aircraft. McDonald teaches, “Commercial aircraft flights try to avoid areas of severe turbulence as turbulence has a negative impact on passenger comfort, passenger safety, and equipment/airframe integrity” (See para[0001]). One of ordinary skill would have been motivated to modify Rencher and Osder, because applying the known technique of creating a plurality of thresholds based on different levels of severity of the turbulence would help aircraft to avoid areas of severe turbulence, as recognized by McDonald.


Regarding claim 17. Rencher and Osder are silent as to the language of:
The method of claim 16, 
further comprising: basing an action taken by the vehicle on a level of severity of the turbulence as determined by threshold comparisons.
Nevertheless McDonald teaches:
basing an action taken by the vehicle on a level of severity of the turbulence as determined by threshold comparisons (See para[0044]. Aircraft upon receiving the turbulence identity setting and turbulence region information can determine whether the turbulence poses a danger and, if the turbulence poses a danger, change a flight path to avoid the turbulence region.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Rencher and Osder by basing an action taken by the vehicle on a level of severity of the turbulence as determined by threshold comparisons such as that of McDonald. Rencher, Osder, and McDonald are analogous to the instant application, because all reference are directed to the same field of endeavor of detecting and compensating for turbulence in an aircraft. McDonald teaches, “Commercial aircraft flights try to avoid areas of severe turbulence as turbulence has a negative impact on passenger comfort, passenger safety, and equipment/airframe integrity” (See para[0001]). One of ordinary skill would have been motivated to modify Rencher and Osder, because applying the known technique of avoiding areas of severe turbulence would have helped to keep the aircraft safe, as recognized by McDonald.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551.  The examiner can normally be reached on Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863